 608DECISIONSOF NATIONALLABOR RELATIONS BOARDSpring Road Corporation d/b/a Community Conva--lescentEast;Louisiana Corporation,Inc.d/b/, aConvalescentWest;and HeartwoodAvenue Cor-poration d/b/a The HeartwoodandHospital andInstitutionalWorkers Local 250,Service Employ-ees InternationalUnion,AFL-CIO,Petitioner.Case 20-RC-12272November12, 1975DECISION AND ORDERBY CHAIRMANMURPHY ANDMEMBERSFANNING ANDJENKINSPursuant to a Stipulation for Certification UponConsent Election approved by 'the Acting RegionalDirector, on October 4, 1974, an election by secretballot was conducted on November 7, 1974, amongthe employees in the units found appropriate hereinemployed at the three Employers' operations of threeseparate convalescent homes in Vallejo, California.The official tallies of ballots served on the parties atthe conclusion of the election showed that in Unit A,of approximately 38 eligible voters, 30 cast ballots, ofwhich 19 were for and 11 against Petitioner; in UnitB, of approximately 25 eligible voters, 22 cast ballots'of which 14 were for and8 against Petitioner; and inUnit C,1 of approximately 15 eligible voters, 15 castballots, of which 6 were for and 7 against Petitioner.Two -ballots were '6allenged and are'sufficient innumber to, affect the results of the election in Unit C.On November 14, 1974, the-Petitioner filed timelyobjections to the election 'in Unit C, and on thatsame day,'the Employer filed timely objections to theelection in all three units.Pursuant to Section 102.69 of the Board's Rulesand, Regulations, Series 8, ' as amended, the ActingRegionalDirector caused an investigation to bemade' of the challenged ballots and the Petitioner'sand Employers' ,objections, and on April 28, 1975,issued and served on the parties her Report onChallenged Ballots and Objections; Order Consoli-dating Cases, and Notice of Hearing wherein sherecommended that the challenge to the ballot ofAnna Slaybaugh be overruled, that the challenge tothe ballot of Dorothy Dinwiddie raised substantialand material issuesof fact which could best beresolved through a hearing, that the ballot of AnnaSlaybaugh not be counted until after the hearing onthe challenge to Dinwiddie's ballot, that Petitioner'sObjections 1, 3, 4, and 8 be overruled, that the issuesraised in Petitioner's Objections 2, 5, 6, and 7 couldbest be resolved through a hearing, that the Employ-er'sObjection 16 raised issues that could best berTheActing Regional Director's incorrect reference to Convalescent221 NLRB No. 86resolved through a hearing, that the Employer'sObjections 1 thru 15 and 17 thru 20 be overruled,that the issues raised under, the challenge to -Dinwid-die's vote and the objection that will be resolvedthrough a hearing be heard by an AdministrativeLaw Judge designated to try the issues raised in thecomplaint in Case 20-CA-9799, and that for purpos-es of the hearing, Case 20-RC-12272 be consolidatedwith Case 20-CA-9799. Thereafter, the Employerfiledtimelyexceptions to the Acting RegionalDirector's' Report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations ^ Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding theBoard finds:1.The Employers are engaged in commercewithin the meaning of the Act, and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employers.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployers within, the meaning of Section 9(c)(1) and-Section'2(6) and (7) of the Act.4.The parties stipulated and we find that thefollowing employees constitute appropriate units forthepurpose of collective bargaining within themeaning of Section 9(b) of the Act:UnitA:Allfull-timeand regular part-timenursing department, housekeeping depart-ment, ^ and dietary department employeesemployed by Spring Road Corporationd/b/a Community Convalescent East, at itsfacility located in Vallejo,,California, includ-ing licensed vocational nurses, nurses aide,housekeepers, janitors, cooks, dietary aides,laundry workers, and maintenance employ-ees; excluding, registered nurses, office cleri-cal employees, guards, and supervisors asdefined in the Act.UnitB:All full-time and regular part-timenursing department, housekeeping depart-ment,and dietary department employeesemployed by Louisiana Corporation, Inc.d/b/a ConvalescentWest, at its facilitylocated inVallejo,California, includinglicensedvocational nurses, nurses aides,housekeepers, janitors, cooks, dietary aides,laundry workers, and maintenance employ-ees; excluding registered nurses, office cleri-cal employees, guards, and supervisors asdefined in the Act.West as voting Unit C has no bearing on the objections COMMUNITY CONVALESCENT EASTUnitC:Allfull-timeand regular part-timenursing department, housekeeping depart-ment, and dietary department employeesemployed by Heartwood Avenue Corpora-tion d/b/a The Heartwood, at its facilitylocated in Vallejo,California, includingresident attendants, housekeepers, janitors,cooks, dietary aides, laundry workers, andmaintenance employees; excluding regis-terednurses,office clericalemployees,guards, and supervisors as defined in theAct.5.The Board has considered the Acting RegionalDirector's report on challenges and objections andhereby adopts the Acting Regional Director's find-ings, conclusions, and recommendations with thefollowing modification.2We do not agree with theActing Regional, Director that Slaybaugh's ballotshould not be opened and counted at this time. Thecounting of her ballot in Unit C could very welleliminate the need for a hearing on the challenge,toDinwiddie's ballot.' In these circumstances, we shalldirect that Slaybaugh's'ballot be opened and countedand a revised tally of ballot in Unit C be served onthe parties and, in the event, the challenged ballot ofDorothy Dinwiddie cannot affect the results of theelection no further proceedings with regard to herballot shall be taken.ORDERIt ishereby ordered thattheRegionalDirectorshall open and countthe ballot of Anna Slaybaugh,and serveon theparties arevised tally of ballots forUnit C.2Other than as to the issue of the counting of Slaybaugh's ballot, theEmployer's exceptions in our opinion raise no issue which would warrant609IT IS FURTHER ORDERED that in the event therevised tally of ballots in Unit C shows that the ballotof Dorothy Dinwiddie can affect the results of theelection inUnit C, the determination as to hereligibility shall be determined through the hearingdirected herein.IT IS FURTHER ORDERED that a hearing be held toresolve the issues raised by Petitioner's Objections 2,5,6,and 7, by the challenged ballot of DorothyDinwiddie if her ballot will be determinative of theresults of the election in Unit C, and by Employer'sObjection 16, and that the Regional Director be, andshe hereby is, authorizedto issue noticethereof; andpursuant to Section 102.33 and 102.72 of theBoard'sRules and Regulations,Series 8, asamended, thatsuch hearing be consolidated with the hearing inCase 20-CA-9799 to be held before a duly designat-ed Administrative Law Judge; and the Administra-tiveLaw Judge designated for the purpose ofconducting the hearing is hereby requested toprepare and cause to be served on the parties a reportcontainingresolutionsof the credibility of witnesses,findings of fact, and recommendations to the Boardas to the disposition of said objections and chal-lenged ballot.Within 20 days from the issuance ofsuch report, any party may file with. the Board inWashington, D.C., eight copies of exceptions, theretowith supporting brief, if desired. Immediately uponthe filing of such exceptions, the party filing the sameshall serve a copy thereof, together with a copy ofany briefs filed on the other party. If no exceptionsare filed thereto, the Board may decide the matterforthwith on the record or make other disposition ofthe case.reversaloftheActingRegionalDirector'sfindings,conclusions, andrecommendations